Case 1:19-cv-00593-MKB-LB Document 7 Filed 01/30/19 Page 1 of 8 PageID #: 21




                                             Douglas C. Palmer


   1/30/2019                                /s/Priscilla Bowens
Case 1:19-cv-00593-MKB-LB Document 7 Filed 01/30/19 Page 2 of 8 PageID #: 22
Case 1:19-cv-00593-MKB-LB Document 7 Filed 01/30/19 Page 3 of 8 PageID #: 23




                                            Douglas C. Palmer
                                            D


   1/30/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00593-MKB-LB Document 7 Filed 01/30/19 Page 4 of 8 PageID #: 24
Case 1:19-cv-00593-MKB-LB Document 7 Filed 01/30/19 Page 5 of 8 PageID #: 25




                                            Douglas C. Palmer
                                            D


  1/30/2019                                   /s/Priscilla Bowens
Case 1:19-cv-00593-MKB-LB Document 7 Filed 01/30/19 Page 6 of 8 PageID #: 26
Case 1:19-cv-00593-MKB-LB Document 7 Filed 01/30/19 Page 7 of 8 PageID #: 27




                                             Douglas C. Palmer
                                             D


   1/30/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00593-MKB-LB Document 7 Filed 01/30/19 Page 8 of 8 PageID #: 28
